Citation Nr: 0721929	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
sinus condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


REMAND

The veteran served on active duty from January 1953 to 
October 1954.  This case comes to the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision denying 
the reopening of the veteran's claims for entitlement to 
service connection.

The veteran submitted a written statement in July 2007 
requesting a video conference hearing after submitting a VA 
Form 9 in December 2004 requesting a VA Central Office 
hearing.  No hearing has taken place regarding the veteran's 
claims and the veteran must be afforded the opportunity to 
testify at a hearing prior to adjudication by the Board.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

Schedule the veteran for a video 
conference hearing at the Montgomery, 
Alabama RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

